Citation Nr: 0423374	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher rating for body dysmorphic disorder, 
initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The appellant served on active duty for training from June 
1990 to September 1990.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

The veteran's body dysmorphic disorder is currently 
productive of occupational and social impairment due to no 
more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected body dysmorphic disorder have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 4.27, 
4.130, Diagnostic code 9499-9435.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 
There was a significant change in the law on November 9, 
2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or the VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in May 2002; the June 2002 rating decision; the 
statement of the case dated in July 2003.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently revisited the notice requirements 
imposed upon VA by the VCAA.  See Pelegrini v. Principi, No. 
01-944, 2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  
The Court addressed both the timing and content of these 
notice requirements.  Id. at *17-23.  The Court held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  Id. at *21.  Such was 
provided in this case.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  Id. at 
*22.  The May 2002 letter specifically invited the veteran to 
give VA any additional evidence he had regarding the issue on 
appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires the VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the available medical evidence is 
sufficient for an adequate determination, and this 
requirement is further discussed below.  Further, the RO has 
obtained, to the extent possible, all private and VA medical 
records identified by the veteran, and has obtained a medical 
opinion with respect to the nature and severity of the 
veteran's body dysmorphic disorder.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA as to the issue addressed in this decision have been 
fulfilled.  

II.  Background
During his 1990 active duty for training, the veteran had ear 
pain and several episodes of otitis.  After his active duty 
for training, the veteran underwent a right tympanoplasty in 
October 1992.  

Based on the above the RO granted service connection for a 
right ear condition in May 1995.  (This condition is 
currently rated 10 percent disabling for residual of the 
right tympanoplasty with hearing loss.)  In March 1996 the RO 
granted service connection for tinnitus and a right ear 
deformity; these conditions are currently each rated as 10 
percent disabling.  

On a May 2001 VA psychiatric examination, it was noted that 
the veteran was somewhat hyperactive and restless.  He 
reported that he became depressed and angry about the way his 
right his ear looked.  His affect was adequate.  He was 
oriented in all spheres, and his memory, intellectual 
functioning and judgment were maintained.  His insight was 
very poor.  His Global Assessment of Functioning (GAF) score 
was 60.  The diagnoses were body dysmorphic disorder and 
personality disorder with strong narcissistic and borderline 
characteristics.  The examiner said that if it was determined 
that the veteran's right ear condition was related to the 
surgical procedure he underwent in service, then, indirectly, 
his neuropsychiatric disorder would be related to his 
service-connected ear condition.  The examiner said that 
there was no evidence that this was the case.  

Based on the May 2001 VA neuropsychiatric examination, the RO 
granted service connection for body dysmorphic disorder (10 
percent) in August 2001.  That rating has been continuously 
in effect ever since.  

On a March 2002 private psychiatric and psychological report, 
it was noted that the veteran requested the evaluation for 
the purpose of presenting it to the VA.  The veteran reported 
that he could not accept the way his right his ear looked.  
On mental status examination it was noted that that the 
veteran's mood was depressed and his affect was slightly 
depressed.  He was oriented in all spheres, and his memory, 
intellectual functioning and judgment were maintained.  He 
was easily distractible, and his judgment and insight were 
slightly impaired.  The diagnoses were paranoid "deleriant" 
disorder by history, a brief psychotic disorder, and body 
dysmorphic disorder.  The report indicated that the veteran 
had changed his job at Walgreen's to an area that involved 
less direct contact with customers.  

An October 2002 VA outpatient treatment record notes that the 
veteran complained of feeling down and anxious.  He blamed 
his emotions on his ear deformity.  It was reported that that 
he went about his usual business but would rather that he 
felt happier.  

In October 2002 a private medical doctor reported that he had 
treated the veteran for an anxiety disorder with sleep 
impairment with psychotropic medications.

III.  Analysis
The veteran seeks a higher rating for his service-connected 
body dysmorphic disorder.  

The veteran's body dysmorphic disorder has been rated by 
analogy under Diagnostic Code (DC) 9499-9435.  (A hyphenated 
code is used when a rating under one diagnostic code requires 
use an additional diagnostic code to identify the basis for 
the evaluations assigned.  See, e.g., 38 C.F.R. §§ 4.20, 4.27 
(2003)).  Under the current regulations, mood disorder, not 
otherwise specified, is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9435 (2003), and is rated according to the 
General Formula for Mental Disorders.  A 10 percent 
evaluation is assigned if there is evidence of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned if there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9435 (2001).

The veteran has been assigned a GAF score of 60.  A GAF score 
of 51-60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See DSM-IV at 44-47.  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships. Id. A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In this case he veteran appealed the initial assignment of a 
disability rating for his service-connected body dysmorphic 
disorder.  The Board will consider not only whether he is 
currently entitled to an increased disability rating for this 
disability, but also whether or not he was entitled to an 
increased disability rating at any time since the effective 
date of his initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings); see 38 C.F.R. §§ 3.400, 3.500 (2000).

The veteran's service-connected body dysmorphic disorder is 
basically based on his concern with the appearance of his 
right ear.  The veteran claims his emotional distress is due 
to a right ear "disfigurement."  Whatever the etiology of 
all the veteran's psychiatric complaints, the recent VA 
examination did not show a decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.  The October 2001 private psychological report did 
note that the veteran had altered his work environment, 
however the Board finds that the veteran's psychiatric 
symptoms more closely approximate the criteria for the 
currently assigned 10 percent rating.  The GAF score assigned 
by the VA examiner of 60 generally supports this conclusion 
as it basically lies in the category representing moderate 
symptoms, on the cusp of the category representing only mild 
symptoms.  In arriving at this holding the Board has noted 
the recent VA outpatient record that indicated that the 
veteran despite his complaints was able the go around with 
his business as usual, but only would rather be feeling 
happier.  The Board finds that this level of impairment more 
nearly approximates the criteria for the 10 percent rating.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected body dysmorphic 
disorder throughout the entire appeal period for the reasons 
and bases described above.  The preponderance of the evidence 
is against the veteran's claim, and the claim is denied.


ORDER

An initial rating greater than 10 percent for a body 
dysmorphic disorder is denied.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



